       Case 3:18-cv-00683-VLB Document 141-21 Filed 10/01/19 Page 1 of 1




Warrant Detail
04/03/2019

    PD Case Number:     17-4762              Domestic?:   D




                                                                            -
    PD (Town Code):          23       PD Name:                       Orig PD:   CPD


             Accused:   CHASE, Nicole H                       DOB:


       Receive Date:         07/11/2017


         Prosecutor:    MW

   Pros. Signed Date:        08/31/2017


               Judge:   Nguyen


  Judge Signed Date:         09/06/2017


      Returned Date:         09/07/2017


        Denied Date:

       Bond Amount:                       0.00


      Notes/Charges:




                                                                     I PLAINTIFPS M, l.u
                                                                     ij EXHIBIT NO. :>~
                                                                      ~ FOR IO£NTIACAT10N
                                                                      I::·re,
                                                                      Q..
                                                                                    RPTR:   hM



                                                               EXHIBIT R
